DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 5-7, 11-14, and 18-20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Kilgore on 4 November 2021.

The application has been amended as follows: 
Cancel claims 4, 21, and 22.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is U.S. Pre-grant Publication 2013/0330501 to Aizenberg et al. cited in previous Office action (herein Aizenberg).  Aizenberg teaches a hierarchical surface having improved control of the wetting characteristics (abstract) such as superhydrophobicity (paragraph 0043) and an article comprising a substrate having a primary structure, a secondary structure, and a tertiary structure wherein tertiary structure is disposed on the substrate, the secondary structure is disposed on the tertiary structure, and the primary structure is disposed on the secondary structure (paragraph 0006).  Aizenberg teaches that the structures larger than the secondary structure, such as the tertiary structures, are optional (paragraph 0048) and that the highest order structures adhere to the substrate (paragraph 0049).  Aizenberg teaches that the structures can be coated with a material (paragraph 0059) that can be a hydrophobic material (paragraph 0061).  Aizenberg teaches that the hierarchical structure are able to maintain a Cassie state and resist transitioning to a Wenzel state (paragraph 0076).  However, Aizenberg does not teach that the hierarchical structures can maintain a Wenzel-Cassie state as required by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.